t c memo united_states tax_court f browne gregg sr and juanita o gregg petitioners v commissioner of internal revenue respondent docket no filed date bernard a barton jr and harold r bucholtz for petitioners j michael melvin for respondent supplemental memorandum opinion thornton judge in this court’s original opinion tcmemo_1999_10 vacated and remanded 11th cir date we held that jury awards paid to petitioner husband hereinafter this opinion supplements our prior opinion in gregg v commissioner tcmemo_1999_10 vacated and remanded 11th cir date - - petitioner pursuant to judgments against u s industries inc usi on claims for both fraudulent inducement to enter into a contract and tortious interference with a business relationship plus prejudgment_interest are not excludable from gross_income as damages received on account of personal injuries or sickness within the meaning of sec_104 in reaching this conclusion we cited 111_tc_305 for the proposition that we must look to all the facts and circumstances to determine the nature of petitioner’s claims against usi and whether his recoveries on those claims were on account of personal injuries or sickness while the instant case was pending on appeal there the u s court_of_appeals for the eleventh circuit reversed this court’s decision in fabry stating that the facts and circumstances approach used therein was insufficient 223_f3d_1261 11th cir thereafter the court_of_appeals vacated our decision in the instant case and remanded it for further consideration in light of its decision in fabry stating we imply no view as to the result that should be reached on remand unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - in fabry the guestion was whether a dollar_figure payment the taxpayers received for damage to their business reputation in settlement of a tort action was excludable from gross_income as damages received on account of personal injuries or sickness within the meaning of sec_104 the court_of_appeals stated that the irs had stipulated that the dollar_figure payment was properly allocable as damage to the fabrys’ business reputation id pincite the court_of_appeals found on the basis of the unique facts presented that the fabrys’ business was so much a part of their persona that their business reputation was their personal reputation id pincite the court_of_appeals found that the fabrys had suffered distress humiliation and mental anguish through the loss of their good name id accordingly the court_of_appeals concluded that the dollar_figure the fabrys received on account of injuries to their business reputation was received on account of personal injuries and thus was excludable from gross_income under sec_104 in the instant case by contrast the parties have not stipulated that any part of the jury awards that petitioner received is properly allocable to damage to his reputation or to any other particular type of injury personal or otherwise petitioners bear the burden_of_proof see rule a 290_us_111 20_f3d_1128 11th cir the q4e- commissioner’s determination_of_a_deficiency is ordinarily presumed correct and the taxpayer has the burden of proving it is erroneous or arbitrary affg tcmemo_1993_17 as we discussed in our original opinion and as further discussed below petitioners have failed to show that the subject jury awards were received on account of personal injuries such as distress humiliation mental anguish or any other type of personal injury indeed the record does not establish that petitioner suffered personal injuries to the contrary as discussed in our original opinion and below the evidence strongly indicates that the injuries redressed by the jury awards in question were economic injuries ’ petitioner’s compensatory_damages for fraudulent inducement on supplemental brief petitioners argue in conclusory fashion and without any references to the pages of the transcript the exhibits or other sources relied upon to support as we discussed in our original opinion in construing sec_104 the supreme court and other courts have distinguished personal injuries and economic injuries in 223_f3d_1261 11th cir revg 111_tc_305 the court_of_appeals appeared to recognize this distinction stating that in a nonphysical personal injury case the taxpayer must establish a direct causal link between the damages received and an intangible element of the injury e emotional distress pain and suffering loss of reputation etc similarly the court_of_appeals distinguished between compensation paid to replace the lost value of the fabrys’ business and amounts paid to compensate them for distress humiliation and mental anguish suffered by the fabrys through the loss of their good name id - - their statements that usi’s fraudulent conduct caused petitioner to suffer damage to his business reputation and credit statements in briefs do not constitute evidence rule b we have found no evidence in the record that credibly supports petitioners’ allegations of personal injury to petitioner by contrast in fabry v commissioner f 3d pincite n the court_of_appeals found evidence in the record that the fabrys endured personal embarrassment lost friends were forced to withdraw from trade organizations and suffered health consequences unlike the taxpayers in fabry petitioner did not operate the businesses in question as sole proprietorships and has not established that his personal name was synonymous with his businesses moreover as we discussed in our original opinion the record does not show that petitioner presented evidence in the usi litigation regarding any personal injuries or that petitioner made any specific request to the jury for an award to compensate him for any personal injuries petitioners seem to suggest that we should assign no significance to the absence of evidence supporting their contentions that petitioner sustained personal injuries and received damages on account of those personal injuries on supplemental brief petitioners argue that fraud is an inherently_personal dignitary tort and as a result all the -- - damages received on the fraud claim are excludable from income petitioners suggest that because petitioner successfully prosecuted claims against usi for fraudulent inducement and because such claims generally may encompass personal injuries any damages petitioner received necessarily must have been on account of personal injuries in effect then petitioners would have us make an a priori determination seemingly without reference to empirical evidence that all damages awarded on petitioner’s fraudulent inducement claim necessarily must have been received on account of personal injuries petitioners suggest that the court of appeals’ decision in fabry mandates this conclusion for the reasons discussed below we disagree as the court_of_appeals discussed in fabry the supreme court in 515_us_323 found that before a recovery may be excluded under sec_104 a taxpayer must meet two independent requirements the taxpayer must show that the underlying cause of action is based upon tort or tort type rights and the taxpayer must show that the damages were received on account of personal injuries or sickness if petitioners were correct in their argument that personal injuries inhere in certain types of torts such as fraudulent inducement so as to satisfy automatically the conditions of sec_104 the result would be to - render superfluous the second schleier requirement for such torts thereby contradicting the supreme court’s characterization of these two regquirements as independent id petitioners’ argument is plainly incorrect however proceeding as it does from a faulty premise that a tort--based cause of action for fraudulent inducement protects only inherently_personal rights such as dignitary rights it is hornbook law that torts generally encompass not just invasions of personal dignitary rights but any civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages keeton et al prosser keeton on the law of torts sec_1 pincite 5th ed more particularly although the tort of fraud might involve personal wang injury it generally involves injury to property rather than to person’ food fair inc v anderson so 2d fla dist ct app quoting am jur 2d fraud and deceit sec in a fraudulent inducement claim ‘generally the plaintiff’s loss is a purely economic loss’ htp ltd v lineas aereas costarricenses s a so 2d fla quoting with approval from the dissent in woodson v martin so 2d fla dist ct app revd so 2d fla consequently contrary to petitioners’ argument and consistent with the two-prong test enunciated in schleier the --- - mere fact that petitioner’s underlying cause of action against usi was based on the tort of fraudulent inducement does not in and of itself satisfy the independent requirement that petitioners must show that the damages received were on account of personal injuries or sickness the court_of_appeals in fabry v commissioner f 3d pincite concluded on the basis of its review of relevant supreme court and other judicial precedents that to qualify for the exclusion under sec_104 a cause and effect relationship must be established between the tort the personal injury resulting and the amount received in settlement thus in a nonphysical personal injury case each element of the tort settlement must be examined to determine whether there is a direct causal link between such element and an intangible element of the injury e emotional distress pain and suffering loss of reputation etc if such a link is found it would seem to satisfy schleier and payments received for such damage including losses of earning capacity and the like would be excludable id emphasis added in a footnote the court_of_appeals observed that the supreme court in schleier in requiring such a causal analysis did not explain exactly what the link was nor how close the link must be for a recovery to qualify for a sec_104 a exclusion id pincite n the court_of_appeals noted however that in holding that damages received in settlement of an age discrimination claim under the age discrimination in employment act of were not excludable under section - a the supreme court in schleier had concluded that although the taxpayer’s unlawful termination may have caused him some pain suffering and emotional distress such as that suffered by an automobile accident victim no personal injury had been suffered affecting the amount of back wages recovered id pincite emphasis added the court_of_appeals further noted that in 519_us_79 the supreme court had revisited in the context of an award of punitive_damages the causal analysis mandated by schleier and had rejected a but-for causal analysis in favor of an interpretation under which only those damages were excludable that were awarded ‘by reason of’ or ‘because of’ the personal injuries fabry v commissioner f 3d pincite n the court_of_appeals stated o’gilvie 1s consistent with schleier because punitive_damages do not bear the direct causal link with the victim’s personal injury since the amount of punitive_damages awarded generally varies positively with the degree of the tortfeasor’s conduct not with the extent of the injury sustained id pincite n emphasis added on the basis of the court of appeals’ analysis in fabry of these supreme court precedents then it would appear that the direct causal link between damages awarded and personal injuries sustained depends at least in part on whether personal injuries sustained affected the amount of damages received as previously discussed petitioners have failed to show that the -- - amount of damages petitioner received on his fraudulent inducement claim was affected by any personal injuries that he might have suffered in the usi litigation the jury awarded petitioner dollar_figure million in compensatory fraud damages but only dollar_figure on his breach of contract claim from this circumstance petitioners would have us deduce that the entire dollar_figure million fraud damages award was for noneconomic personal injuries their argument on supplemental brief is as follows clearly the jury understood mr gregg’s contract claim but elected to award damages to mr gregg for his personal injury not any injury to an economic contract or property right he possessed the fact that mr gregg was awarded nominal damages on his contract claim indicates that the jury intended the fraud damages to compensate some other injury petitioners’ argument is a non sequitur implicit in their argument is an assumption that damages awarded on a fraudulent inducement claim cannot compensate for economic losses---a proposition for which petitioners cite no authority and which as previously discussed is contrary to florida jurisprudence see htp ltd v lineas aereas costarricenses s a supra pincite woodson v martin so 2d fla the fact that the same measure of damages might have been employed under the breach of contract claim does not preclude the tort remedy to recover economic losses see la pesca grande charters inc v moran so 2d fla dist ct app it seems most likely that in awarding only dollar_figure on the breach of contract claim the jury was simply following the trial judge’s instructions to avoid awarding duplicate damages as an alternative to their principal argument that the entire dollar_figure million of compensatory fraud damages was on account of personal injuries petitioners argue on supplemental brief that these damages should be allocated between damages for personal and nonpersonal injuries in an attempt to align themselves with the unique facts of fabry petitioners argue that the court of appeals’ decision in 887_f2d_1462 llith cir must be read as limiting petitioner’s economic damages on the fraudulent inducement claim to no more than dollar_figure million thereby relegating dollar_figure million of the total dollar_figure million fraud damages to noneconomic losses the jury instructions in the second jury trial stated you should consider the fraud claim and the breach of contract claim as separate and distinct claims however any damages you may award on one of these claims may not be included in the damages on the other claim in fabry v commissioner f 3d pincite the court_of_appeals noted that after the tortfeasor had paid the taxpayers dollar_figure million to restore the lost value of their business qua business something intangible remained the court_of_appeals concluded that under the unigue facts of fabry the additional dollar_figure that was allocated to business reputation represented compensation_for this something intangible which the court_of_appeals concluded was for personal injuries id petitioners’ alternative argument is without merit their characterization of the court of appeals’ opinion in gregg v u s indus inc supra is viewed charitably inaccurate after the jury awarded petitioner dollar_figure million on his fraudulent inducement cause of action usi appealed the verdict to the court_of_appeals for the eleventh circuit arguing that the trial_court had erred in instructing the jury to measure damages on an out- of-pocket rather than a benefit of the bargain basis id pincite usi argued that under a benefit of the bargain approach the maximum amount that petitioner could have recovered for the fraud was dollar_figure million---or dollar_figure million less than the dollar_figure million that the jury actually awarded him the court_of_appeals rejected usi’s argument however and held that there was no error in the jury’s use of the out-of-pocket measure of damages see id pincite in seeking to rely upon gregg v u s indus inc supra petitioners seem to have confused the rejected argument advanced by usi with the holding of the court_of_appeals in fact the court of appeals’ holding bolsters the view that the fraud damages represented compensation_for petitioner’s economic losses rather than for any personal injury the court_of_appeals stated the jury assessed the evidence presented regarding the value of gregg’s companies prior to the closing with usi and awarded gregg an out-of-pocket amount of damages representing that value less the value of the stock he received from usi this approach restored gregg to the position he was in prior to his dealings with usi a measure wholly consistent with the dictates of florida law xk id pincite in sum petitioners have failed to carry their burden to show that the damages were received ‘on account of personal injuries or sickness ’ commissioner v schleier u s pincite accordingly we adhere to our original conclusion that petitioners have failed to prove that the compensatory_damages awarded on the fraudulent inducement cause of action were received on account of personal injuries within the meaning of sec_104 petitioner’s compensatory_damages for tortious interference with a business relationship petitioners present similar conclusory arguments to support their contention that the dollar_figure jury award for tortious interference with a business relationship was received on account of personal injury their primary argument parallels an argument that we have previously considered and rejected in the context of petitioner’s damages award for fraudulent inducement petitioners argue that injuries suffered as a result of tortious interference with business relationships are inherently_personal dignitary injuries thus petitioners contend that the entire jury award on this cause of action is excludable under sec_104 as previously discussed damages received in a tort action may be excluded from income only when received on account of personal injuries or sickness as noted in our original opinion tortious interference with a business relationship is part of a larger body of tort law aimed at protecting relationships some economic for example interference with prospective economic advantage and some personal for example interference with family relations or libel and slander keeton et al prosser keeton on the law of torts sec_129 pincite and nn and 5th ed petitioners have failed to demonstrate that the jury award for tortious interference with a business relationship was on account of anything other than injury to petitioner’s economic relationship with his bank petitioners’ reliance on noel v commissioner tcmemo_1997_113 holding that part of a settlement payment attributable to a tortious interference claim was on account of personal injuries 1s misplaced in noel the evidence before the court indicated that the tortfeasor’s actions caused the taxpayer to suffer emotional distress and damage to his business reputation that the taxpayer discussed these damages with the tortfeasor during the settlement negotiations and that the payment by the tortfeasor was intended partly to cover this tort claim the only evidence petitioners cite to support their argument that the tortious interference award was on account of personal -- - injuries consists of certain remarks that petitioner’s counsel made in closing arguments in the third jury trial although petitioners have neglected to favor us with citations to the record source of these remarks which petitioners have paraphrased on brief our independent perusals of the lengthy record have brought to light the following remarks in closing arguments in the usi litigation which we infer are the remarks upon which petitioners seek to rely usi interfered with petitioner’s relationship with the leesburg bank because after it learned that the dividends had been assigned to the bank it wouldn’t let the dividends go to the bank they just hid them sat on them like a dog in a manger they couldn’t cash them they just held them well we know that that caused problems with gregg’s relationship with the bank thereafter when he tried to make loans he was turned down by the bank we can’t tell you what the damage amount is but they damaged him they wronged him and the damages should be one dollar nominal damages the one dollar on the interference claim will justify your going into the punishment aspect of it and then you can allow punitive_damages that will get their attention from these remarks it seems clear that the injury complained of was to petitioner’s business relationship with the leesburg bank and to his prospective economic advantage in being able to borrow money there ultimately the jury returned a verdict awarding petitioner dollar_figure compensatory_damages and dollar_figure million punitive_damages -- - which the trial judge remitted to dollar_figure million on supplemental brief petitioners argue the lack of any direct correlation between the amount of damages and any identifiable economic injury confirms that the jury intended to compensate mr gregg for his intangible personal injury as we discussed in our original opinion however petitioner’s trial brief in the usi litigation equated petitioner’s tortious interference claim to one for wrongful detention or attachment of property and advocated computing damages by reference to petitioner’s economic loss occasioned when the leesburg bank sold the usi stock at a depressed value to satisfy petitioner’s outstanding loans the opinion of the court_of_appeals in the usi litigation in affirming the dollar_figure jury award for tortious interference confirms this direct correlation between the amount of damages awarded by the jury and petitioner’s economic injury gregg also presented evidence that reasonable and fair-minded men in the exercise of impartial judgment might reach different conclusions concerning the damages he suffered as a result of usi’s interference with his business relationship with the leesburg bank gregg introduced evidence that because usi refused to pay his dividends to the leesburg bank the bank was required to sell gregg’s stock which was declining in value to satisfy his loans gregg also testified at trial that he was unable to obtain loans from the leesburg bank following usi’s actions in refusing to disburse the declared dividends this testimony was not objected to nor contradicted by usi the jury in considering all the evidence presented over several days of trial and all the reasonable inferences to be drawn from that evidence including gregg’s uncontroverted testimony could find that usi’s actions regarding the dividends and the leesburg bank caused gregg damage in addition the jury could have determined that had usi released the dividends the leesburg bank would not have liquidated gregg’s stock a drastic measure taken by banks when loans become undercollateralized or no longer secured to the bank’s satisfaction prevention or delay of which would have been a benefit to gregg a benefit which he was denied thus causing him damage we hold that the evidence in the record supports the jury’s determination that gregg established his claim for tortious interference with his business relationship the jury’s award of dollar_figure in compensatory_damages was also supported by the range of the evidence gregg v u s indus inc f 2d pincite citations omitted in sum the evidence clearly indicates a direct correlation between petitioner’s damages award for tortious interference and his economic injuries petitioners have failed to show that the amount of damages was affected by any personal injuries--indeed the court of appeals’ discussion supra strongly suggests that it was not accordingly we adhere to our original conclusion that petitioners have failed to show that the damages awarded for tortious interference were received on account of personal injuries or sickness within the meaning of sec_104 a prejudgment_interest in our original opinion we followed well-established precedents in holding that petitioner’s award of prejudgment_interest was not excludable from gross_income under sec_104 see 105_tc_396 affd 121_f3d_393 8th cir kovacs v commissioner - - t c affd per curiam without published opinion 25_f3d_1048 6th cir rozpad v commissioner tcmemo_1997_528 affd 154_f3d_1 lst cir see also 73_f3d_1040 10th cir in fabry neither the tax_court nor the court_of_appeals addressed the taxation of prejudgment_interest we conclude that nothing in the court of appeals’ remand requires us to reconsider our findings in this regard decision will be entered for the same year in the same amounts as previously entered in this case
